DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 09/10/2019.  These drawings are approved.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because the amended abstract filed on 07/06/2021 contains less than 50 words.  
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torres et al (US 7,215,554 B2) in view of Blake et al (US Patent Application Publication No. 2011/0128708 A1) or Willette (US 5,599,190).
Regarding claims 1, 3, and 7-8, Torres discloses a pluggable module 50 comprising: (claim 1) a housing 58, 70 having a first end 16 and an opposite second end 14; an edge claims 7 and 8) a release lever mechanism 12 (see Fig. 1).
However, Torres only discloses the coaxial connector to be an electrical Bayonet Neill-Concelman (BNC) connector.  Torres does not disclose the coaxial connector to be F-type threaded coaxial connector and a miniature balun performing a 75 Ohm single ended to 100 Ohm differential conversion.  
On the other hand, Blake and Willette disclose various pluggable modules having (claim 1) an F-type threaded coaxial connector (see the module 20 of Blake and the module 70 of Willette).  In addition, Blake discloses (claim 3) a balun performing a 75 Ohm single ended to 100 Ohm differential conversion (see Paragraph [0018], lines 8-11).  Willette also discloses a use of balun with the plurggable module 70 (see column 8, lines 22-24).  Furthermore, the F-type threaded coaxial connector is commonly known connector used in various electrical devices.  Lastly, although both Blake and Willette do not disclose their baluns to be a miniature balun, in today' technology, many electrical devices can be miniaturized.  Therefore, changing a balun with a miniature balun only deals with changing size of the balun.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the pluggable module taught by Torres such that it would have an F-type threaded coaxial connector and a balun as taught by either Blake or Willette because using the F-type threaded coaxial connector only deals with the use of one known coaxial connector over other known coaxial connectors and the balun can provide signal In re Rose, 105 USPQ 237 (CCPA 1955).  

Regarding claims 6 and 9, claim 6 recites that the body is at least in part metallic and claim 9 recites that the housing is cast from one of aluminum, aluminum alloy, zinc and zinc alloy.  
Although, Torres, Blake or Willette does not disclose materials for the body or the housing.  
On the other hand, claims 6 and 9 simply identify the materials for the body and the housing without reciting distinct functions provided by using such materials.  The materials recited in claims 6 and 9 are commonly known materials.  Therefore, the use of these material only deals with the use of preferred materials.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claims 13-15, Torres discloses a pluggable module 50 comprising: (claim 13) a housing 58, 70 having a first end 16 and an opposite second end 14; an edge connector 20 disposed at the first end 16, the edge connector 20 compliant with a current Small Form Factor Pluggable (SFP) specification; a coaxial connector 52 at the second end 14, the coaxial connector claim 15) a release lever mechanism 12 (see Fig. 1) for releasing the module including the first end 16 and the edge connector 20 from the host 80.
However, Torres only discloses the coaxial connector to be an electrical Bayonet Neill-Concelman (BNC) connector.  Torres does not disclose the coaxial connector to be F-type threaded coaxial connector.  
On the other hand, Blake and Willette disclose various pluggable modules having (claim 1) an F-type threaded coaxial connector (see the module 20 of Blake and the module 70 of Willette).  Furthermore, the F-type threaded coaxial connector is commonly known connector used in various electrical devices.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the pluggable module taught by Torres such that it would have an F-type threaded coaxial connector as taught by either Blake or Willette because using the F-type threaded coaxial connector only deals with the use of one known coaxial connector over other known coaxial connectors.  It is common knowledge that various types of coaxial connectors are known and used in electronic devices.  Each coaxial connector simply provides different method of coupling with a mating connector.

Regarding claim 14, claim 14 recites that the body is at least in part metallic.  
Although, Torres, Blake or Willette does not disclose a material for the body.  
On the other hand, claim 14 simply identifies the material for the body without reciting distinct functions provided by using such material.  The material recited in claim 14 is commonly known material.  Therefore, the use of the metallic material only deals with the use of preferred In re Leshin, 125 USPQ 416.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 2 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 2 of prior U.S. Patent No. 10,483,707. This is a statutory double patenting rejection.
Present Application No. 16/565,957
U.S. Patent No. 10,483,707
1.  A pluggable module comprising:
a housing having a first end and an opposite second end; an edge connector disposed at the first end;
threaded coaxial connector at the second end, the F-type coaxial connector electrically connected to the edge connector, the edge connector for pluggably mating the first end of the housing within a host receptacle; and


the first end and the edge connector are compliant with Small Form Factor Pluggable (SFP) specifications.

2.    The pluggable module of claim 1 comprising 
a miniature balun disposed within the module and electrically connected between the F-type coaxial connector and the edge connector, the miniature balun for converting between a single-ended input to a differential signal processing circuit.

a housing having a first end and an opposite second end, an edge connector disposed at the first end,


2.    The pluggable module of claim 1 wherein the first end and the edge connector are compliant with Small Form Factor Pluggable (SFP) specifications.


(claim 1)
a miniature balun disposed within the module and electrically connected between the F-type coaxial connector and the edge connector, the miniature balun for converting between a single-ended input to a differential load of signal processing component.


The limitations of claims 1-2 of the present application have just one difference (see bolded section of the end of the claims) with the limitations of claims 1-2 of U.S. Patent No. 

Response to Arguments
Applicant's arguments filed on 07/06/2021 have been fully considered but they are not persuasive.  The applicant argues that "Torres only discloses push-pull connectors, such as ST fiber optic connectors.  As well, Torres fails to teach or suggest a threaded style connector such as an F-type connector for coax. One of ordinary skill in the art would not have been motivated to modify Torres to replace the disclosed push-pull connectors with an F-type threaded coaxial connector.  While Willette and Blake disclose F-Type connectors, there is no motivation suggested in Willette or Blake to replace an F-Type threaded connector with a push-pull connector."
The examiner respectfully disagrees with the applicant's argument because Torres does not disclose only push-pull connectors, such as ST fiber optic connectors.  Instead Torres disclose the use of many different connectors including both optical and electrical connectors (see Fig. 8 and column 5, lines 16-32).  In Figure 8, Torres discloses the modules having different types of connectors (see column 5, lines 23-26).  Torres does not disclose only push-pull connectors, such as ST fiber optic connectors.  Figure 8 shows the different pluggable module including a Duplex LC 86, a Dual TX LC 88, a Dual RX LC 90, a Simplex TX ST 92, a Simplex RX ST 94, a Simplex TX Mini-BNC 96, and a Simplex RX Mini-BNC 98.  Although, Figure 8 only shows different types of optical connectors being used with the modules 86, 88, 90, 92, 94, 96, and 98, and does not show any electrical connector, such as an F-type threaded electrical module configurations (i.e, Mini-BNC)."  Clearly, the module of Torres is not just limited to the optical fiber connector, but can be used with the electrical connector.  Also, in the art of electrical connectors, F-type threaded coaxial connector is one of the most well-known and commonly used electrical connector and used in many different types of electrical devices.  From the cited references by Blake and Willette, the examiner clearly showed that F-type threaded coaxial connector is well-known and commonly used in different electrical devices.  
In conclusion, because Torres does not limit the module to the optical fiber connectors only and can be used with the electrical connectors and because F-type threaded coaxial connector is already known and used with many different types of electrical devices, which is shown by Blake and willette, the examiner believes the art rejections stated above, Torres in view of Blake and Willette, are appropriate and valid.  
Regarding the applicant's argument about a miniature balun not disclosed by the cited references, it only deals with changing size of the balun, see the rejection stated above. 
Regarding the applicant's argument about double patenting of claim 2 in view of U.S. Patent No. 10,483,707, the drawings of U.S. Patent No. 10,483,707 clearly shows F-type connector being a thread connector.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093.  The examiner can normally be reached on Monday-Friday, 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831